92 F.3d 1170
Edward G. Crawv.Martin Horn, Commissioner of Pennsylvania Department ofCorrections, John R. Stepanik, as Superintendent ofPennsylvania State Correctional Institute at Dallas, JamesPall, Official Capacity as Institutional Chaplaincy ProgramDirector at Pennsylvania State Correctional Institution asDallas, various Unidentified Officers, Employees, Agents ofPennsylvania Department of Corrections
NO. 96-7128
United States Court of Appeals,Third Circuit.
July 15, 1996

Appeal From:  M.D.Pa., No. 95-00994,
Kosik, J.


1
AFFIRMED.